Case 2:20-cv-06803-RSWL-RAO Document 24 Filed 08/25/20 Page 1 of 13 Page ID #:434



     1   Robert Tauler (SBN 241964)
         rtauler@taulersmith.com
     2   Tauler Smith, LLP
         626 Wilshire Boulevard, Suite 510
     3   Los Angeles, California 90017
         Tel: (310) 590-3927
     4
         Counsel for Defendant
     5   ENTTECH MEDIA GROUP LLC
     6
     7                      UNITED STATES DISTRICT COURT
     8                    CENTRAL DISTRICT OF CALIFORNIA
     9                                  WESTERN DIVISION
    10
         BACKGRID USA, INC., et al.,           CASE NO. 2:20-cv-06803-RSWL
    11                                         (RAOx)
                          Plaintiffs,
    12                                         Assigned to Hon. Ronald S.W. Lew
         vs.                                   Courtroom ___ [TBA]
    13
         ENTTECH MEDIA GROUP LLC,              MOTION TO DISMISS THE FIRST
    14   et al.,                               AMENDED COMPLAINT [22]; AND
    15                    Defendants.          MEMORANDUM OF POINTS AND
                                               AUTHORITIES
    16
                                               [Fed. R. Civ. P. 13(a)]
    17
                                               Hearing Date:      September 22, 2020
    18                                         Time:              10:00 a.m.
                                               Place:             To Be Announced
    19
                                               Hon. RONALD S.W. LEW
    20
    21
    22
    23
    24
    25
    26
    27
    28
               MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
Case 2:20-cv-06803-RSWL-RAO Document 24 Filed 08/25/20 Page 2 of 13 Page ID #:435



     1                         NOTICE OF MOTION AND MOTION
     2        TO ALL PARTIES AND COUNSEL OF RECORD:
     3        NOTICE is given that Defendant ENTTech Media Group LLC (“ENTTech”)
     4   respectfully will and hereby does move to dismiss the First Amended Complaint
     5   For: 1) Copyright Infringement (17 U.S.C. § 501) 2) Declaratory Relief Under 17
     6   U.S.C. § 512(G) 3) Misrepresentation Under 17 U.S.C. § 512(F) (the “FAC” in
     7   Dkt. 22, filed on August 14, 2020). In substance, this Motion effectively renews
     8   ENTTech’s Dkt. 11 motion to dismiss the original Complaint (Dkt. 1), because the
     9   current FAC is (in its relevant substance) the same as the original Complaint.
    10   ENTTech now respectfully moves to dismiss the FAC without leave to amend, but
    11   without prejudice to asserting the same claims in the earlier-filed First Action, and
    12   to close the case here in the Second Action. Unless otherwise ordered, this Motion
    13   will be heard at 10:00 a.m. on Tuesday, September 22, 2020 in a courtroom to be
    14   announced.
    15        This Motion is and will be based on the ground that the claims for relief
    16   asserted in the FAC are (like the claims in the original Complaint, Dkt. 1)
    17   compulsory counterclaims arising out of the same transactions or occurrences that
    18   are the subject of ENTTech’s own claims in the earlier-filed case of ENTTech
    19   Media Group LLC v. Okularity, Inc., et al., 2:20-cv-06298-RGK, filed by
    20   ENTTech on July 15, 2020 (the “First Action”). Here in this case (the “Second
    21   Action”), as the Plaintiffs’ own original Complaint correctly conceded, “Defendant
    22   has filed a related lawsuit in the Central District of California, EntTech Media
    23   Group LLC v. Okularity, Inc., et al., 2:20-cv-06298.” See Dkt. 1, ¶ 2. The current
    24   FAC concedes the same thing, still. See Dkt. 22, ¶ 2. All the plaintiffs here in this
    25   Second Action were already named as defendants in the First Action filed by
    26   ENTTech back on July 15, 2020. Their claims here are related to ENTTech’s
    27   claims in the First Action – logically, factually, legally.
    28
                                        i
    29
                MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
    30
Case 2:20-cv-06803-RSWL-RAO Document 24 Filed 08/25/20 Page 3 of 13 Page ID #:436



     1        This motion is and will be based on the compulsory counterclaim rule in Fed.
     2   R. Civ. P. 13(a) and the Court’s inherent authority to dismiss a related second-filed
     3   action under the first-to-file rule, as well as the Memorandum of Points and
     4   Authorities set forth below; any Reply in support of this motion or that request; the
     5   records and files of this action; and any oral argument that the Court may choose to
     6   permit.
     7        This motion is made following the conference of counsel pursuant to Civ.
     8   L.R. 7-3 which took place on August 18, 2020. No agreement was reached,
     9   because the Plaintiffs’ counsel merely renewed their previous refusals to dismiss
    10   the request for injunctive relief in this action – so that “the [Instagram] account can
    11   go back up” – unless ENTTech were to dismiss the First Action, concede liability
    12   on their copyright infringement claims against ENTTech in the Second Action, and
    13   submit to arbitration concerning the claimed “damages.” See, e.g., Dkt. 14-1 at 16
    14   (email sent on Aug. 6, 2020).
    15                                    Respectfully submitted,
    16   Dated: August 25, 2020           TAULER SMITH, LLP
    17                                    By:/s/ Robert Tauler
    18                                           Robert Tauler

    19                                    Counsel for Defendant
                                          ENTTECH MEDIA GROUP LLC
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                       ii
    29
                MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
    30
Case 2:20-cv-06803-RSWL-RAO Document 24 Filed 08/25/20 Page 4 of 13 Page ID #:437



     1                MEMORANDUM OF POINTS AND AUTHORITIES
     2         The First Amended Complaint (the “FAC,” Dkt. 22) in this action against
     3   ENTTech should be dismissed – with leave to plead the same claims in the First
     4   Action, but without leave to amend them yet again here in the Second Action – and
     5   this case should be closed.
     6                                        I. FACTS
     7         Factually, nothing has changed since the Court’s ruling (Dkt. 23) denying as
     8   moot ENTTech’s motion (Dkt. 11) requesting to dismiss the original Complaint, in
     9   light of the Plaintiffs’ intervening FAC filing of August 14, 2020. ENTTech had
    10   commenced the “First Action” back on July 15, 2020 by suing Okularity, Inc. and
    11   its affiliates Jon Nicolini; Backgrid USA, Inc.; Splash News and Picture Agency,
    12   LLC; and Xposure Photo Agency, Inc. The Court here in this “Second Action”
    13   has taken judicial notice of the Complaint in the First Action. See Dkt. 19 at 4 n.2
    14   (taking judicial notice); Dkt. 14-3, Exhibit 1 (attaching a copy of the first
    15   complaint). Two weeks later, on July 29, 2020, most of the same defendants filed
    16   this Second Action. See Dkt. 1. All three of the plaintiffs here in the Second
    17   Action – namely BackGrid USA, Splash News, and Xposure Photo – were already
    18   named as defendants in the First Action. In other words, the parties in both cases
    19   are substantially the same, as required to invoke the first-to-file rule, even though
    20   two of the defendants in the First Action (namely, Okularity and Nicolini) did not
    21   join as plaintiffs here. See Intersearch Worldwide, Ltd. v. Intersearch Grp., Inc.,
    22   544 F. Supp. 2d 949, 959 (N.D. Cal. 2008) (“The rule is satisfied if some [of] the
    23   parties in one matter are also in the other matter, regardless of whether there are
    24   additional unmatched parties in one or both matters”). As the original Complaint
    25   here in this Second Action also alleged, the two lawsuits are related to one another:
    26   “Defendant has filed a related lawsuit in the Central District of California, EntTech
    27   Media Group LLC v. Okularity, Inc., et al., 2:20-cv-06298.” See Dkt. 1, ¶ 2.
    28
                                       1
    29
                MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
    30
Case 2:20-cv-06803-RSWL-RAO Document 24 Filed 08/25/20 Page 5 of 13 Page ID #:438



     1         Tellingly, the new FAC in this action still acknowledges this same
     2   indisputable fact: namely, that “Defendant has filed a related lawsuit” in the First
     3   Action. See Dkt. 22, ¶ 2. The two cases are indeed related, because they both
     4   involve the same “take-down” notifications and counter-notifications – both
     5   involving the very same photographs, which are claimed to infringe exactly the
     6   same copyrights – under the Digital Millennium Copyright Act (the “DMCA”).
     7   On August 10, 2020, ENNTech filed an amended complaint in the First Action,
     8   which again contains exactly the same DMCA allegations under § 512(f) as in the
     9   original ENNTech complaint of July 15, 2020. See Dkt. 21-1, ¶¶ 35-43.1 As the
    10   Plaintiffs here have characterized ENTTech’s amendment, it merely “cut[s] out
    11   [ENTTech’s] state law claims, leaving only a RICO claim and a misrepresentation
    12   claim under 512(f)” of the DMCA. See Dkt. 20 at 5. On August 14, 2020, the
    13   three Plaintiffs filed their FAC here, which thereby mooted the pending motion by
    14   ENTTech to dismiss their original Complaint. None of these various amendments
    15   changes the central basis for dismissing this Second Action. In effect, therefore,
    16   ENTTech respectfully renews its earlier Dkt. 11 motion.
    17                                  II.    ARGUMENT
    18          Because the original Complaint here conceded (correctly) that “Defendant
    19   has filed a related lawsuit” in the First Action (emphasis added), the Second
    20   Action should be dismissed. In determining whether to apply the first-to-file rule,
    21   “the court should employ the date on which the original, rather than the amended,
    22   complaint was filed.” Guthy-Renker Fitness L.L.C. v. Icon Health & Fitness, Inc.,
    23   179 F.R.D. 264, 270 (C.D. Cal. 1998) (citation omitted). That was the July 15,
    24   2020 date of ENTTech’s original complaint filing in the First Action – prior to the
    25   original Complaint filing here in the Second Action on July 29, 2020.
    26
         1
    27     ENTTech respectfully requests judicial notice of its First Amended Complaint of
         August 10, 2020 (Dkt. 21-1) as filed in the First Action. See Fed. R. Evid. 201 and
    28   the authorities cited by the Court in Dkt. 19 at 4 n.2.
                                                    2
    29
                MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
    30
Case 2:20-cv-06803-RSWL-RAO Document 24 Filed 08/25/20 Page 6 of 13 Page ID #:439



     1            Importantly, “[a] lawsuit raising a section 512(f) claim” under the DMCA
     2   does not lose its “first” filed priority, unless the alleged copyright owners
     3   themselves “first (or simultaneously) fil[ed] an infringement lawsuit” at the time of
     4   their DMCA notices. See Amaretto Ranch Breedables v. Ozimals, Inc., 97
     5   U.S.P.Q.2d (BNA) 1664, 1666, Copy. L. Rep. (CCH) ¶ 30,018 (N.D. Cal. Dec. 10,
     6   2010) (declining to dismiss the first case). Here, ENTTech’s § 512(f) claim of
     7   July 15, 2020 – pleading that “Plaintiff [ENTTech] seeks damages and attorneys’
     8   fees for Defendants[’] bad-faith conduct under 17 U.S.C. §512(f)” (see Dkt. 14-3,
     9   Exhibit 1, ¶¶ 35-43) – was before the copyright infringement and related DMCA
    10   claims against ENTTech were filed in the Second Action on July 29, 2020 (see
    11   Dkt. 1, ¶¶ 51-59) and before the exact same DMCA claims were subsequently
    12   filed here in the Second Action as the Fourth and Fifth Claims for Relief in the
    13   FAC of August 14, 2020 (see Dkt. 22, ¶¶ 51-59). Actually, the only substantive
    14   change in the FAC has been the addition of more photos that allegedly were copied
    15   by ENTTech. See Dkt. 22, ¶ 9 (adding the allegation that “In addition, EntTech
    16   has infringed at least another 15 registered photos which are owned by each
    17   respective Agency.”). And the three Plaintiffs here in the Second Action have
    18   conceded (as they must) that they never previously filed any other lawsuit against
    19   ENTTech; instead, they have said, they merely “attempt[ed] to vindicate their
    20   rights without use of judicial resources” by issuing their DMCA notifications. See
    21   Dkt. 20 at 3. Thus, in every relevant sense, the First Action was (indeed) the first
    22   filed.
    23            “The purpose of Rule 13(a) is to prevent multiplicity of litigation and to
    24   promptly bring about resolution of disputes before the court.” Mitchell v. CB
    25   Richard Ellis Long Term Disability Plan, 611 F.3d 1192, 1201 (9th Cir. 2010).
    26   The first-to-file rule serves the same purposes. See Alltrade, Inc. v. Uniweld
    27   Prods., Inc., 946 F.2d 622, 625 (9th Cir. 1991). Those rules preclude these
    28
                                         3
    29
                  MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
    30
Case 2:20-cv-06803-RSWL-RAO Document 24 Filed 08/25/20 Page 7 of 13 Page ID #:440



     1   plaintiffs from asserting their claims here in the Second Action – precisely because
     2   they are required to plead them as counterclaims in the First Action, instead:
     3                  A pleading must state as a counterclaim any claim that—at the
     4         time of its service—the pleader has against an opposing party if the
     5         claim:
     6                        (A) arises out of the transaction or occurrence that is the
     7                  subject matter of the opposing party’s claim; and
     8                        (B) does not require adding another party over whom the
     9                  court cannot acquire jurisdiction.
    10   Fed. R. Civ. P. 13(a). Because all three plaintiffs in this Second Action were
    11   already named as parties in the First Action, there is no possible need to name any
    12   other parties there in that action. Furthermore, the two actions clearly arise out of
    13   the same transactions or occurrences. The Ninth Circuit applies a “logical
    14   relationship test” to make the compulsory counterclaim determination. See
    15   Pochiro v. Prudential Ins. Co. of Am., 827 F.2d 1246, 1249 (9th Cir. 1987). The
    16   logical relationship test requires the Court to “analyze whether the essential facts
    17   of the various claims are so logically connected that considerations of judicial
    18   economy and fairness dictate that all the issues be resolved in one lawsuit.” Id.
    19   The plaintiffs here in the Second Case are still alleging that all of their “actions
    20   were lawful and expressly prescribed by the DMCA” (see Dkt. 22, ¶ 20) – while
    21   the exact opposite is being alleged against them in the First Action. As ENTTech
    22   continues to allege in the First Action:
    23                  12.   Defendants are engaged in a scheme to deprive Plaintiff
    24         [i.e., ENTTech] and similar digital media companies of their assets by
    25         unlawfully manipulating the take-down notice provisions of the
    26         Digital Millennium Copyright Act (“DMCA”). Specifically,
    27         Defendants have created software for the express purpose of disabling
    28         valuable commercial accounts on social media platforms (in this case
                                                4
    29
               MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
    30
Case 2:20-cv-06803-RSWL-RAO Document 24 Filed 08/25/20 Page 8 of 13 Page ID #:441



     1         Instagram) so that they can then demand extortionate sums (in this
     2         case over a million dollars) from the account holders to have the
     3         accounts restored.
     4   Dkt. 21-1, ¶ 12; see also Dkt. 14-3, Exhibit 1, ¶ 12 (the same allegation in
     5   ENTTech’s original complaint). Similarly, ¶¶ 54 and 58 of the FAC here in the
     6   Second Action still alleges that ENTTech’s counter-notifications to Instagram
     7   under the DMCA were false (see also Dkt. 1, ¶¶ 54 and 58); while, in the First
     8   Action, ENTTech itself continues to allege that their own DMCA notifications
     9   were false (see Dkt. 21-1, ¶ 37; see also Dkt. 14-3, Exhibit 1, ¶ 37). In fact, the
    10   FAC here in the Second Action still affirmatively seeks to justify the Plaintiffs’
    11   exact conduct that ENTTech has challenged in the First Action. See Dkt. 22, ¶¶
    12   17-20 (expressly alleging that ENTTech’s allegations on the First Action are
    13   incorrect); see also Dkt. 1, ¶¶ 17-20 (alleging the same). Those logical
    14   relationships still make the claims in the Second Action compulsory in the First
    15   Action, despite the nominal amendment by FAC filing of August 14, 2020.
    16         “Once a Court determines ‘that an action on its docket involves a claim that
    17   should be a compulsory counterclaim in another pending federal suit, it will stay
    18   its own proceedings or will dismiss the claim with leave to plead it in the prior
    19   action.’ ” Ruckus Wireless, Inc. v. Harris Corp., 2012 U.S. Dist. LEXIS 22336,
    20   *8, (N.D. Cal. Feb. 22, 2012) (quoting 6 Charles Alan Wright, Arthur R. Miller,
    21   Mary Kane, & Richard L. Marcus, Federal Practice & Procedure § 1418 (3d ed.
    22   2011)). Dismissal, rather than a stay, is warranted here in this instance – just as
    23   dismissal was ordered in Ruckus – because dismissal will not prejudice the second-
    24   action plaintiffs on the (purported) merits of their claims. There would be no such
    25   prejudice, because any counterclaims may readily be pleaded there, despite
    26   dismissal of the amended claims here. See also Riviera Travel & Tour, Inc. v.
    27   Novokshonov, 2012 U.S. Dist. LEXIS 196497, *5-6 (C.D. Cal. Aug. 23, 2012)
    28   (“the Court GRANTS Defendants’ Motions to Dismiss [the second case] and sua
                                             5
    29
                MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
    30
Case 2:20-cv-06803-RSWL-RAO Document 24 Filed 08/25/20 Page 9 of 13 Page ID #:442



     1   sponte GRANTS Plaintiff leave to file its claims as compulsory counterclaims in
     2   [the first case].”).
     3          Still, Plaintiffs have contended that dismissing the Complaint would
     4   “unduly” prejudice them, because their Complaint (itself) alleged that “EntTech is
     5   a repeat and notorious infringer with an extremely popular Instagram Account.”
     6   See Dkt. 20 at 8 (citing ¶¶ 12-14 of Dkt. 1 and its attached Exhibits B-1, B-2 and
     7   B-3). Dismissal would therefore cause them prejudice, Plaintiffs say, because re-
     8   filing their claims as counterclaims in the First Case “will not meet the timing
     9   requirements under 17 U.S.C. § 512(g)(2)(C), which requires that suit for
    10   injunctive relief be filed within 10 business days from the date of the counter-
    11   notification.” Ibid. (emphasis in original). This was incorrect vis-à-vis the original
    12   Complaint, and it remains incorrect now following the FAC filing of August 14,
    13   2020 – for exactly the same reasons. Literally nothing in § 512(g)(2)(C) imposes
    14   any timing requirement for Plaintiffs to file a suit for injunctive relief. Therefore,
    15   Plaintiffs may readily assert a counterclaim seeking injunctive relief in the First
    16   Case now, or any time they choose. Section 512(g) merely affords Instagram a
    17   limited immunity from liability – if ENTTech were to sue Instagram for disabling
    18   access – based partly upon the timing of an injunctive filing by Plaintiffs. Section
    19   512(g) provides:
    20
                (g) Replacement of removed or disabled material and limitation
    21          on other liability.
                      (1) No liability for taking down generally. Subject to paragraph
    22                (2), a service provider shall not be liable to any person for any
                      claim based on the service provider’s good faith disabling of
    23                access to, or removal of, material or activity claimed to be
                      infringing or based on facts or circumstances from which
    24                infringing activity is apparent, regardless of whether the
                      material or activity is ultimately determined to be infringing.
    25
                      (2) Exception. Paragraph (1) shall not apply … unless the
    26                service provider—
                              (A) takes reasonable steps promptly to notify the
    27                        subscriber that it has removed or disabled access to the
                              material;
    28
                                       6
    29
                MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
    30
Case 2:20-cv-06803-RSWL-RAO Document 24 Filed 08/25/20 Page 10 of 13 Page ID #:443


                              (B) upon receipt of a counter notification described in
      1                       paragraph (3), promptly provides the person who
                              provided the notification under subsection (c)(1)(C) with
      2                       a copy of the counter notification, and informs that
                              person that it will replace the removed material or cease
      3                       disabling access to it in 10 business days; and
      4                       (C) replaces the removed material and ceases disabling
                              access to it not less than 10, nor more than 14, business
      5                       days following receipt of the counter notice, unless its
                              designated agent first receives notice from the person
      6                       who submitted the notification under subsection
                              (c)(1)(C) that such person has filed an action seeking a
      7                       court order to restrain the subscriber from engaging in
                              infringing activity relating to the material on the service
      8                       provider’s system or network.
      9   17 U.S.C. § 512(g). Thus, by dismissing the FAC and closing the case in this
    10    action, the only immediate result would be to terminate Instagram’s immunity
    11    from potential liability to ENTTech, if access to ENTTech’s Paper magazine
    12    account with Instagram were not restored. And even though this probably means
    13    (practically speaking) that Instagram will restore ENNTech’s account access, this
    14    too would not prejudice Plaintiffs – precisely because literally nothing in the
    15    DMCA’s “legislative trade-off” (see Dkt. 20 at 9) affords Plaintiffs any right to
    16    disable ENTTech’s account with Instagram, nor even the power to force Instagram
    17    into removing allegedly copyrighted materials. Plaintiffs simply misrepresent the
    18    statute by contending otherwise. See Dkt. 20 at 4 (misrepresenting §
    19    512(g)(2)(B)).
    20          In short, Plaintiffs would suffer no prejudice, because they could readily
    21    pursue a temporary restraining order or injunctive relief in the First Case to stop
    22    ENTTech from accessing the Instagram account, if such relief were warranted
    23    (which it is not). Copyright claimants (such as these three Plaintiffs) can (and do)
    24    file counterclaims in response to DMCA claims under § 512(f) – notwithstanding
    25    the reference in § 512(g)(2)(C)’s liability protections to the filing of “an action.”
    26    For instance, in Equals Three, LLC v. Jukin Media, Inc., 139 F. Supp. 3d 1094
    27    (C.D. Cal. 2015), the plaintiff (like ENTTech) “sued … for relief under § 512(f) …
    28    (which prohibits fraudulent use of DMCA takedown notices).” Id. at 1098. The
                                                7
     29
                MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
     30
Case 2:20-cv-06803-RSWL-RAO Document 24 Filed 08/25/20 Page 11 of 13 Page ID #:444



      1   defendant readily counterclaimed, asserting that plaintiff “infringed nineteen of its
      2   copyrights.” Ibid. Thus, Plaintiffs are also wrong in contending that ENTTech
      3   supposedly is moving to dismiss this Second Action “to evade the DMCA.” See
      4   Dkt. 20 at 8 (in heading V). The opposite is true, precisely because ENTTech had
      5   every right to file the First Case under § 512(f) of the DMCA, without waiting for
      6   Plaintiffs to sue for copyright infringement and/or to attack its own counter-
      7   notifications to Instagram under § 512(f). See Amaretto Ranch, 97 U.S.P.Q.2d at
      8   1666.2 And, Plaintiffs are also wrong when they contend that “[t]he DMCA
      9   nowhere envisions that issue being commingled with other claims.” See Dkt. 20 at
    10    4 n.2. In fact, the Complaint in this action itself commingled issues of pure
    11    copyright infringement (in the First Claim for Relief) with DMCA notification
    12    issues (in the Second and Third Claims for Relief), and the FAC now does exactly
    13    the same thing (in Dkt. 22). This is understandable, because the DMCA says
    14    nothing whatsoever about mingling or not mingling claims.
    15          Finally, it makes no difference when any of the Plaintiffs actually were
    16    served the summons in the First Case. See Pacesetter Sys., Inc. v. Medtronic, Inc.,
    17    678 F.2d 93, 96 (9th Cir. 1982) (under the first-to-file rule, “[a] federal action is
    18    commenced by the filing of the complaint, not by service of process”) (emphasis
    19
    20
                2
    21            Section 512(f) provides:
                (f) Misrepresentations.— Any person who knowingly materially
    22          misrepresents under this section—
    23                 (1) that material or activity is infringing, or
                       (2) that material or activity was removed or disabled by mistake
    24                 or misidentification,
    25          shall be liable for any damages, including costs and attorneys’ fees,
                incurred by the alleged infringer, by any copyright owner or copyright
    26          owner’s authorized licensee, or by a service provider, who is injured
                by such misrepresentation, as the result of the service provider relying
    27          upon such misrepresentation in removing or disabling access to the
                material or activity claimed to be infringing, or in replacing the
    28          removed material or ceasing to disable access to it.
                                                      8
     29
                 MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
     30
Case 2:20-cv-06803-RSWL-RAO Document 24 Filed 08/25/20 Page 12 of 13 Page ID #:445



      1   added). But see Ardalan Decl., ¶ 2 & Exhibit A (Dkt. 20-1) (disputing the service
      2   of process on Splash News).3
      3                                   III.   CONCLUSION
      4         The First Amended Complaint here in this Second Action should be
      5   dismissed without leave to amend, but without prejudice to asserting the same
      6   claims in the earlier-filed First Action.
      7                                     Respectfully submitted,
      8   Dated: August 25, 2020            TAULER SMITH, LLP
      9                                     By:/s/ Robert Tauler
                                                   Robert Tauler
    10
                                            Counsel Defendant
    11                                      ENTTECH MEDIA GROUP LLC
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
          3
    27      ENTTech respectfully requests judicial notice of the sworn Proof of Service for
          Splash News (Dkt. 21-2) as filed in the First Case. See Fed. R. Evid. 201 and the
    28    authorities cited by the Court in Dkt. 19 at 4 n.2.
                                                     9
     29
                 MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
     30
Case 2:20-cv-06803-RSWL-RAO Document 24 Filed 08/25/20 Page 13 of 13 Page ID #:446



      1                            CERTIFICATE OF SERVICE
      2        I hereby certify that on August 25, 2020 copies of the foregoing document
      3   were served by the CM/ECF system to all counsel of record.
      4
          Dated: August 25, 2020               TAULER SMITH, LLP
      5
      6                                        By: /s/ Robert Tauler
                                                   Robert Tauler
      7
                                               Counsel for Defendant
      8                                        ENTTECH MEDIA GROUP LLC
      9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                       10
     29
                MOTION TO DISMISS THE FIRST AMENDED COMPLAINT
     30
